Walton, J.
The only question we find it necessary to consider is whether one who has accepted a town office to which neither the legislature nor the town has annexed any compensation, can maintain an action to recover compensation for his *569official services. It is well settled that he can not. The compensation of some town officers is provided for by statute. The compensation of assessors, selectmen, and overseers of the poor, is thus provided for. R. S., c. 6, § 102. Such compensation may of course be recovered, whether the town is willing1 to pay it or not. So, if the town has expressly voted a compensation. But in the absence of any such statute or vote, no compensation can be recovered. Talbot v. East Machias, 76 Maine, 415; Sikes v. Hatfield, 13 Gray, 347; Walker v. Cook, 129 Mass. 578; Dillon’s Mun. Corp, (2d ed.) § 169.
The plaintiff has obtained a verdict on a claim made up largely of charges for his official services as town agent. Unfortunately for him, neither the town nor the legislature has annexed any compensation to his office. The verdict, therefore, is contrary to law, and must be set aside.

The motion is sustained, the verdict set aside, and a neto trial granted.

Peters, C. J., Daneorth, Emery, Foster and Haskell, JJ., concurred.